                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


KEITH NOLLIE                                      §

VS.                                               §            CIVIL ACTION NO. 1:21-CV-350

BRAD LOPES, ATTORNEY                              §

                     MEMORANDUM OPINION REGARDING VENUE

       Plaintiff, Keith Nollie, an inmate currently incarcerated at the Cotulla Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against defendant Brad Lopes.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

       Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

       Plaintiff’s complaint pertains to his legal representation during his criminal trial. Plaintiff

states in his complaint he was convicted in Harris County, Texas and that the defendant resides in

Harris County, Texas. It is clear from the face of the complaint that all of the events or omissions
giving rise to his claims occurred in the Southern District of Texas, Houston Division. Venue,

therefore, is not proper in the Eastern District of Texas, Beaumont Division.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

1406(a). Plaintiff’s claims should be transferred to the Southern District of Texas, Houston

Division. An appropriate order so providing will be entered by the undersigned.


     SIGNED this 14th day of July, 2021.




                                                  _________________________
                                                  Zack Hawthorn
                                                  United States Magistrate Judge
